DETAILED ACTION

This Office Action is in response to the communications of October 4, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, lines 3-6, it is unclear how “devices is learned” (see lines 5-6) relates to the “second machine learning model,” “the signal having a center frequency that deviates” and/or “a frequency shift amount of the signal having the center frequency.” For example, what is being used to “learn devices”? Furthermore, the limitations of the claim do not appear to be relating to learning a device.
With regard to claim 2, it is also unclear how “estimate the amount of frequency shift…” on lines 7-8 and “correct the baseband signal…” on line 9 relates to the similar limitations in claim 1, lines 4-6. For example, is “the amount of frequency shift of the baseband signal” in claim 2, line 7 referring to “an amount of a frequency shift of a baseband signal” on line 4? Or does claim 2 estimate another “amount of frequency shift of the baseband signal”?
It is also unclear how the result of the steps in claim 2, lines 7-9 relate to the steps based on the “estimated amount of frequency shift” in claim 1, lines 7-8 and “the baseband signal that has been corrected” in claim 1, lines 12-13. Since dependent claims are construed to include all the limitations of the claim incorporated by reference into the dependent claim (see 37 CFR 1.75(c)), claim 2 includes two instructions to “estimate the amount of frequency shift” (see claim 1, lines 4-5 and claim 2, lines 7-8) and two instructions to “correct the baseband signal…”  (see claim 1, line 5-6 and claim 2, line 9). Therefore, it is unclear whether the “estimated amount of frequency shift” of claim 1 or claim 2 is used to “generate the plurality of frequency errors” (see claim 1, lines 7-8). Similarly, it is unclear whether the “corrected baseband signal” of claim 1 or claim 2 is inputted to the “first machine learning model” (see claim 1, lines 12-14). 
With regard to claim 3, it is unclear how “estimate the amount of the frequency shift based on spectrum analysis… and correct the baseband signal…” on lines 4-6 relates to “estimate an amount of frequency shift of baseband signal… and correct the baseband signal…” in claim 1, lines 4-6. For example, “the amount of the frequency shift” appears to be referring to claim 1, line 4 but the “amount of frequency shift” in claim 1, line 4 is not “based on spectrum analysis.” Furthermore, is the “estimated amount of the frequency shift” in claim 3, lines 5-6 referring to “the amount of the frequency shift based on a result of spectrum analysis” in claim 3, lines 4-5 or the “amount of frequency shift” estimated in claim 1, line 4? Based on the detailed description, it appears that the limitation in claim 3 should further limit the “estimate an amount of a frequency shift… and correct the baseband signal….” in claim 1, lines 4-7 instead of being an additional “estimate the amount of frequency shift… and correct the baseband signal…” step (see “further” in claim 3, line 3).
With regard to claim 4, it is unclear how the “randomly generate the plurality of frequency errors from the range set” relates to “generate a plurality of frequency errors from a range set” in claim 1, lines 7-8. For example, is “the plurality of frequency errors from the range set” referring to claim 1 or another plurality of frequency errors that are “randomly generated”? Based on the detailed description, it appears that the limitation in claim 4 should further limit the “generate a plurality of frequency errors…” in claim 1, lines 7-8 instead of being an additional step (see “further” in claim 4, line 3).
With regard to claim 7, lines 2-5, it is unclear how “devices is learned” (see line 5) relates to the “second machine learning model,” “the signal having a center frequency that deviates” and/or “a frequency shift amount of the signal having the center frequency.” For example, what is being used to “learn devices”? Furthermore, the limitations of the claim do not appear to be relating to learning a device.

Allowable Subject Matter
Claims 1, 5 and 6 are allowed.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633